Case 1:18-cv-00373-WES-PAS Document 10 Filed 11/19/18 Page 1 of 2 PageID #: 31




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND
______________________________________________
Funds Chairman, James J. White; Funds Treasurers,
Stephen A. Cardi, Michael A. Gammino, III, and Henry
Sherlock; THE IUOE LOCAL 57 HEALTH AND
WELFARE FUND, Gregory E. Olson and Michael
D’Ambra, Trustees; THE IUOE LOCAL 57 PENSION
FUND, Edwin L. Sullivan, Jr. and Antonio B. Cardi,
Trustees; THE IUOE LOCAL 57 ANNUITY FUND,
Timothy E. Quillen and Antonio B. Cardi, Trustees; THE
IUOE LOCAL 57 LEGAL SERVICE FUND, Gregory E.
Olson and Stephen P. Lynch, Trustees; THE IUOE
LOCAL 57 APPRENTICESHIP FUND, Timothy E.
Quillen and Brad Bilodeau, Trustees; THE IUOE LOCAL
57 UNION ADMINISTRATION FUND, Timothy E.
Quillen, Trustee; THE IUOE LOCAL 57 POLITICAL
ACTION AND EDUCATION FUND, Timothy E.
Quillen, Trustee; THE IUOE LOCAL 57 INDUSTRY
ADVANCEMENT FUND, Michael A. Gammino III,
Trustee; and THE IUOE LOCAL 57

                      Plaintiffs,

       v.                                                         C.A. No. 1:18-cv-00373

CONSTRUCTION EQUIPMENT RENTALS, INC.

                  Defendant.
______________________________________________

                                    DISMISSAL OF CLAIM

   Now come the plaintiffs in the above-captioned action and hereby move to dismiss, without
    prejudice, the above claim pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                   The Plaintiffs,
                                                   By their attorney,

                                                   /s/Ryan C. Hurley
                                                   _______________________________
                                                   Ryan C. Hurley (7539)
                                                   Kiernan, Plunkett & Redihan
                                                   146 Westminster Street, Fifth Floor
                                                   Providence, RI 02903
                                                   rhurley@kprlaw.com
Case 1:18-cv-00373-WES-PAS Document 10 Filed 11/19/18 Page 2 of 2 PageID #: 32




Construction Equipment Rentals, Inc.
2229 Plainfield Pike
Johnston, RI 02919


                                       CERTIFICATION

I hereby certify that on November 19, 2018, a copy of the within motion was mailed to the
defendant at its principal address and to defendant’s registered agent for service at his last known
address via regular mail, postage pre-paid and by certified mail return receipt requested.


                                              /s/Angelica L. Igliozzi
